DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending.
        Drawings
Applicant’s drawings filed on 04/20/2020 have been inspected and are in compliance with MPEP 608.02.
      Specification
Applicant’s specification filed on 04/20/2020 has been inspected and is in compliance with MPEP 608.01.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
				     Allowable Subject Matter
Claims 2-21 are allowed.
       Reason for allowance
The invention defined in claims 2, 17 and 21 are not suggested by the prior art of record. 
The prior art of record (in particular, Li; Qiang et al. US 20150089061 A1, Murayama; Koichi et al. US 20090164780 A1, BONE; Nick et al. US 20160234686 A1, Hartman, Bret A. et al. US 20030154401 A1, Asati; Rajiv et al. US 20120314624 A1, Kopti; Juzer “asset data that identifies one or more assets that connect to the network and, for each of the one or more assets, requirement data that indicates requirements of the asset and a physical to logical attribute mapping for the asset; and
binding data that associates an asset from the one or more assets with a security control device from the one or more security control devices, the requirement data for the asset matching the security service description for the security control device;
receiving, by the security controller, data that identifies a change to the requirement data for the asset;
in response to receiving the data that identifies the change to the requirement data for the asset, automatically determining, by the security controller, whether to modify the binding data that associates the asset with the security control device based on the change to the requirement data and the security service description for the security control device; and
in response to determining to not modify the binding data that associates the asset with the security control device, determining to skip modification of the binding data that associates the asset with the security control device..” and similar limitations of independent claims 17 and 21 in combination with the other claimed features as a whole.
Therefore independent claims 2, 17 and 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493